Citation Nr: 1110763	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-11 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a right knee disorder.

2.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to January 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Wichita, Kansas.

The Veteran requested a personal hearing before the Board on his April 2007 substantive appeal.  However, he withdrew such request in June 2008.  See 38 C.F.R. § 20.702(e) (2010).


FINDINGS OF FACT

1.  A January 2005 RO rating decision denied the Veteran's request to reopen previously denied claims of entitlement to service connection for a right knee disorder and a low back disorder.  The Veteran was notified of his appellate rights, but did not appeal this decision.

2.  Evidence received since the January 2005 RO rating decision is cumulative of the evidence of record at the time of the prior denials and does not relate to an unestablished fact necessary to substantiate the Veteran's claims for service connection for a right knee disorder and/or a low back disorder.


CONCLUSIONS OF LAW

1.  The January 2005 rating decision which denied the Veteran's request to reopen claims for service connection for a right knee disorder and a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the January 2005 rating decision in connection with the claim of service connection for a right knee disorder is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Evidence received since the January 2005 rating decision in connection with the claim of service connection for a low back disorder is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  With regard to "first element notice," the United States Court of Appeals for Veterans Claims (Court) has held that, for a claim to reopen a previously denied issue, such notice includes information as to the technical meanings of what constitutes "new" and "material" evidence, the reasons for the final prior denial, and the elements necessary to substantiate the underlying claim on appeal.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the instant appeal, letters sent to the Veteran in November 2005 and March 2006 satisfied the duty to notify provisions as outlined above.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Moreover, such letters were both sent prior to the initial adjudication of his claims in July 2006.  Thus, the VCAA notice was timely.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Turning to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the claim decided herein and providing adequate VA examinations, when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2010).  The Veteran's service treatment records are associated with the claims file, as well as all relevant VA and non-VA treatment records that pertain to his claims decided below.  The Board acknowledges that the Veteran indicated treatment at the VA Medical Center (VAMC) in Topeka, Kansas for the period from 1984 to 1989.  However, a November 2005 letter from the Topeka VAMC reflects that "no current or retired records" were found.  Following receipt of this letter, the RO notified the Veteran of the unavailability of such records in accordance with VA regulation, thereby fulfilling its duty to assist the Veteran with regard to these records.  See 38 C.F.R. § 3.159(e).  

The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding these claims.  No VA examination was provided in regards to this appeal.  However, the VA is under no duty to provide a VA examination when a veteran is requesting that a previously disallowed claim be reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).  

Under the circumstances of this case, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the appellant regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Legal Criteria and Analysis

Historically, the Veteran was denied service connection for a right knee disorder and a low back disorder by RO rating decision dated in October 1984.  The Veteran was notified of this decision by letter dated in November 1984, but did not appeal; thus, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  Thereafter, he filed to reopen both claims, and in a January 2005 rating decision, the RO denied the Veteran's request citing a lack of new and material evidence.  The Veteran did not file a notice of disagreement as to the January 2005 rating decision, but instead submitted another request to reopen his claims that was received by the RO in August 2005.  His August 2005 request was subsequently denied and appealed in a July 2006 rating decision and September 2006 notice of disagreement, respectively.  Under these circumstances, the January 2005 rating decision is final.  Id.  

Generally, an unappealed rating decision is final under 38 U.S.C.A. § 7105 (West 2002).  However, a veteran may request that VA reopen his claim upon the receipt of 'new and material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  "New and material evidence" is defined as evidence not previously submitted which relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010). 

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  Furthermore, when determining whether a claim should be reopened, the credibility of newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  If it is determined that new and material evidence has been submitted, a claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist a claimant in developing the facts necessary for his claim has been satisfied.

Right Knee Disorder

At the time of the prior denial in this matter, as issued in the January 2005 rating decision, the evidence under consideration consisted of lay statements by the Veteran that he fractured his right knee in 1982, service treatment records which were silent for any right knee complaints or injury, a September 1984 VA examination report which indicated a normal clinical evaluation and x-ray findings, and various VA and non-VA treatment records which failed to contain any diagnosis, complaints, or treatment for the right knee.  Both the October 1984 and January 2005 rating decisions indicated that the Veteran's claim had been denied as there was no competent evidence of a chronic right knee disorder.  

Evidence received since the January 2005 rating decision consists of more lay statements by the Veteran as well as additional VA and non-VA treatment records dated since service.  While all of this evidence is "new," it is not "material" because it does not establish that the Veteran has been diagnosed with a chronic right knee disorder.  In this regard, the various medical records received since August 2005 are silent for any clinical findings pertaining to the right knee.  And while there is evidence of some complaints of leg and knee pain/weakness, such symptoms have been attributed to polyneuropathy, rather than some pathology of the knee.  The Board acknowledges the Veteran's own lay assertions in his August 2005 claim that he has "arthritis of the right knee secondary to an injury," but, unfortunately, he is not competent as a lay person to state that he has a degenerative joint disease.  Therefore, absent any indication that he is reporting a contemporaneous diagnosis, such lay statements may not be accepted as competent evidence establishing a current right knee disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Service connection requires the existence of a current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 38 C.F.R. § 3.303 (2010).  Therefore, without competent evidence that the Veteran has a chronic right knee disorder, there is no reasonable possibility of substantiating his claim for benefits.  Since he has not submitted "new and material" evidence, the Board must deny his request to reopen this previously denied claim.  38 C.F.R. § 3.156.  

Low Back Disorder

Turning to the Veteran's request to reopen his claim for service connection for a low back disorder, the prior denial in this matter, i.e., the January 2005 rating decision, indicates that while the Veteran has submitted evidence of a chronic low back disorder - namely, degenerative disc disease of the lumbar spine with herniated disc - there is nothing to indicate that such disorder is related to in-service complaints.  The evidence under consideration at the time of the January 2005 rating decision showed that the Veteran had presented with complaints of low back pain twice during active duty service and, in the latter case, had been put on a twelve-day limited profile for low back pain.  Periodic and separation examinations, however, were negative for any clinical abnormalities or subjective history of recurrent back pain.  Post-service evidence reflected a normal clinical evaluation of the spine in September 1984.  Thereafter, in January 1987, the Veteran was seen at a VA medical facility in Richmond, Virginia for a two-month history of low back pain.  The clinical records showed that he reported no history of trauma and radiographs revealed mild disc space narrowing and very mild degenerative changes of the lumbosacral spine.  He eventually underwent a right L4-5 hemilaminectomy and discectomy for herniated nucleus pulposus in September 1987.  More recently dated records demonstrated continued complaints with findings of multilevel degenerative disc disease of the lumbar spine.  

Following a review of the expanded record, the Board finds that the evidence received since the January 2005 rating decision, while new, is not material.  Rather, this newly received evidence is duplicative of the record prior to the January 2005 rating decision and does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a low back disorder.  Additionally, it does not raise a reasonable possibility of substantiating his claim.  

The newly submitted evidence consists largely of current VA and non-VA treatment records which continue to show complaints and treatment for degenerative disc disease of the lumbar spine.  Relevant to this determination, such records do not contain any discussion regarding the etiology of this, or any other, low back disorder.  Also added to the file since the January 2005 rating decision are additional VA treatment records dated from 1984 through 1987.  Such records indicate that the Veteran complained of back pain in March 1985, and a VA case management assessment reflects that he reported back problems beginning while he was working as an electrical helper from January 1984 to May 1984.  Finally, there are additional VA clinical records dated between the previously-discussed January 1987 initial evaluation and X-ray and September 1987 surgery which show that he was seen by orthopedics on multiple occasions and reported no history of low back problems or injuries prior to October 1987.  

Such evidence establishes that, following service, the earliest post-service low back problems fell sometime between January and May 1984.  While this is only one year after the Veteran's separation from service, it is more than five years after his in-service complaints.  Furthermore, in relating his history of back pain since early-1984, the Veteran reported that it began during a job he left due to injury.  Also relevant to the Board's determination is the fact that there is no evidence of any pathology of the back in 1984 or 1985.  As previously discussed, a September 1984 VA examination report already on file at the time of the January 2005 rating decision considered the Veteran's subjective back complaints, but found no clinical pathology for them and noted that he did not demonstrate symptoms at the examination.  As for the remaining evidence, it merely continues to show that the Veteran continued to relate his back problems to more recent, nonservice-related events or histories.  There is no mention of any ongoing problems since service which might demonstrate continuity of symptomatology, nor is there any competent evidence linking any back problems in the 1980s to his in-service complaints.  

Absent competent evidence indicating some link between the Veteran's degenerative disc disease of the lumbar spine and military service, including evidence of continuity of low back symptomatology since in-service complaints, the record as of the date of this decision is essentially duplicative of the record at the time of the January 2005 rating decision.  The Veteran has not submitted evidence that raises a reasonable possibility of substantiating his claim when viewed in conjunction with other evidence of record, and as such, the newly received evidence cannot be said to be "new and material."  The Board must therefore deny his request to reopen this previously denied claim.  38 C.F.R. § 3.156.  






	(CONTINUED ON NEXT PAGE)



ORDER

The request to reopen a previously denied claim for service connection for a right knee disorder is denied.

The request to reopen a previously denied claim for service connection for a low back disorder is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


